DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed on February 17, 2021 is acknowledged.
Claims 1-25 are pending. Claims 1-4 and 19-24, together with new claims 26-36, are being examined on the merits. Claims 5-18 and 25 were withdrawn, and are now canceled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Response to Arguments
Applicant’s arguments filed February 17, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims or specification: 

	Objections to the Drawings – Fig. 8 reference nos.
	Objections to the Specification – Fig. 8 reference nos.
	Objections to claim 23
	Rejection of claims 1-4 and 19-24 under 35 USC § 112(b), indefiniteness
	Rejection of claims 19-24 under 35 USC § 112(b), lack of antecedent basis
	
Objections to claim 19 
	Applicant argues that the objection to claim 19 should be withdrawn in view of the amendment to claim 19 (Remarks, p. 8).
	The Office disagrees, as the instant claim 19 amendment does not address the “having second linker moiety” limitation. The rejection is maintained.

Claim Objections
Claim 19 is objected to because of the following informality: the limitation “having second linker moiety” in the “linking” clause should be “having a second linker moiety”.

Claim 29 is objected to because of the following informality: a comma should be added 
after “claim 28” in l. 1. Similarly, claims 31, 34 and 36 are objected to as they are each missing a comma after “claim [X]” in l. 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24, 26-27, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness Rejections
Claim 19 recites the limitation “the fourth nucleotide corresponds to a capture sequence portion” in ll. 3-4. This limitation is unclear. Step (b) in claim 1 generates the product 5’ – first sequence – third sequence – second sequence – nucleotide sequence complementary to the fourth sequence in the blocked reverse primer – 3’. Therefore, it is unclear if this limitation is intended to mean “the sequence of nucleotides complementary to the fourth nucleotide sequence correspond to a capture sequence portion”, which it seems would have to be the case for the template nucleic acid to be the same molecule in claims 1 and 19, or if it is intended to be directed to a different nucleic acid molecule than the one recited in claim 1, and specifically, one in which the fourth nucleotide sequence is now in the template nucleic acid, 

Claims 20-24, 26 and 32-36 depend directly or indirectly from claim 19 and 
consequently incorporate the indefiniteness issue of claim 19.

	Claim 24 contains several limitations that are unclear. Claim 24 appears to be directed to the embodiment in instant Fig. 7. Assuming this to be the case, claim 24 recites the following (with some additional annotations bolded and in brackets for clarification): 
… wherein generating comprises amplifying a [double-stranded] target nucleic acid having a first primer portion [(A’) on the top strand], a target portion, and a second primer portion [(P1’) on the bottom strand]
in the presence of 
a bead support [bead] having a capture primer [B], 
a linker modified first primer [L-A] complementary to the first primer portion [A’], 
and a second primer [trP1-B] having a portion [trP1] complementary to at least a portion of the second primer portion [P1’], 
the second primer [trP1-B] having a capture primer portion [B] ligated to the [trP1] portion and [identical] to the capture primer [B],
wherein the bead support capture primer [B] is extended to include a sequence of the target nucleic acid [A’-P1].

The first indefiniteness issue with claim 24 is that it appears that composition of the second primer is incorrect, in that the capture primer portion [B] would have to be identical to the capture primer [B] (as annotated above). That is, if the second primer has the sequence B, then the amplicon would have the sequence B’, which would then bind to the capture primer B. 


The Office requests that, in response to this Action, Applicant indicate which Figures (if any) claims 19 and 24 are intended to correspond to.

Claims 27 and 32 each recite the limitation “a solid support selected from a particle or bead”. The meaning of this limitation is unclear. Specifically, it is not clear what the distinction is between a particle and a bead, as the terms do not have fixed meanings in the art. In addition, the specification suggests that particles and beads can be the same thing (e.g., para. 86: “[i]n some embodiments, paramagnetic microparticles are paramagnetic beads”). 

Lack of Antecedent Basis Rejections
Claim 31 recites the limitation "the first PCR reaction" in l. 1. There is insufficient antecedent basis for this limitation in the claim. Claim 30, from which claim 31 depends, recites PCR, but does not recite a “first PCR reaction”.
Claim 32 recites the limitation “the support” in l. 1. There is insufficient antecedent basis 
for this limitation. Claim 19, from which claim 32 depends, recites a “bead support”, but does not recite “a support”.
Claim 36 recites the limitation "the first PCR reaction" in l. 1. There is insufficient 
antecedent basis for this limitation in the claim. Claim 35, from which claim 36 depends, recites PCR, but does not recite a “first PCR reaction”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 

Regarding claim 24, as noted above in conjunction with the 35 USC § 112(b) rejections, it is not clear how the claim 24 embodiment relates to claims 1 and 19, from which it depends. To the extent that the unblocked primer in claim 24 would not be used in the claim 1 embodiment requiring a blocked primer, then claim 24 does not further limit at least claim 1 (and perhaps claim 19), and is in improper dependent form.

Claim 32 requires “a solid support selected from a particle or bead”. Claim 19, from which claim 32 depends, requires a “bead support”. To the extent that claim 32 is directed to a bead, then it does not further limit the “bead support” of claim 32. To the extent that claim 32 is directed to a particle, and a particle is different from a bead (i.e., see 35 USC § 112(b) discussion, above), then claim 32 is directed to an entirely different support, and also does not limit the “bead support” of claim 19.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-4, 28 and 30 are allowed.

Claims 19-24, 26-27 and 31-36 are free of the art, but stand rejected under 35 USC § 
112(b), and claims 24 and 32 are additionally rejected under 35 USC § 112(d).
Claims 1-4 and 19-24 are free of the art, at least for the reasons discussed in the Non-
Final Office Action mailed December 9, 2020. Claims 26-36 incorporate all of the limitations of claim 1, and consequently are free of the art at least for the same reasons as claim 1 is free of the art.

Conclusion
Claims 1-4, 19-24 and 26-36 are pending. Claims 1-4, 28 and 30 are allowed. Claim 29 is objected to. Claims 19-24, 26-27 and 31-36 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637